Title: To James Madison from Sylvanus Bourne, 3 December 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 3 December 1805, Amsterdam. “The inclosed Gazette of to day will be found peculiarly interesting as it contains a detailed relation of the great & extraordinary events which have lately taken place in Germany, Viz the Capture of Vienna by the Armies of France—the desire manifested by the Austrians to retreat from the Coalition & that of the Russians to return home the neutrality of Hungary, & in fine a combination of Events which presage a Speedy close of the war on the Continent & should Prussia keep aloof which will probably be her policy & interest to do under existing Circumstances—Great Britain will soon be left alone again to combat with the Power of France & will be less haughty in her conduct towards neutrals as she will have enough to combat with the Power France without provoking the enmity of other nations.
          “The moment is indeed important to all Europe & we may expect in the ten first years of the new age to see the developements of Still more interesting scenes than what the ten last years of the last Century presented.”
        